PER CURIAM.
Appellant, plaintiff in the trial court, seeks review of an adverse summary final decree entered by the chancellor upon the affirmative defense of res adjudicata.
This cause has been many times before tne appellate courts of this State. See: Del Vecchio v. Del Vecchio, Fla.App.1961, 132 So.2d 771; Del Vecchio v. Del Vecchio, Fla.1962, 143 So.2d 17; Del Vecchio v. Del Vecchio, Fla.1963, 152 So.2d 457; Del Vecchio v. Del Vecchio, Fla.App.1963, 157 So.2d 530; Del Vecchio v. Del Vecchio, Fla.App.1964, 161 So.2d 728; Del Vecchio v. Del Vecchio, Fla.1964, 162 So.2d 665.
From the record in this cause and the previous opinions of the appellate courts, it is apparent that the issues attempted to be raised in the instant action were raised, could have or should have been raised in the prior proceedings. Therefore, the chancellor’s granting of a summary final decree upon the principle of res adjudicata was eminently correct, and the decree here under review is hereby affirmed on the authority of: Hay v. Salisbury, 92 Fla. 446, 109 So. 617; Wolfson v. Rubin, Fla.1951, 52 So.2d 344; Litt v. Jarson, Fla.App.1957, 97 So.2d 46; Stadler v. Cherry Hill Developers, Inc., Fla.App.1963, 150 So.2d 468; 19 Fla.Jur., Judgments and Decrees, § 120.
Affirmed.